Citation Nr: 9932516	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  99-22 104	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to June 
1959, and from August 1959 to August 1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.  



FINDINGS OF FACT

1.  The Board entered final decisions with respect to the 
matter of service connection for multiple sclerosis in 
December 1978, December 1986 and July 1996.  

2.  The veteran retained his attorney and entered into an 
attorney fee agreement in September 1996 to appeal the 
Board's July 1996 decision to the United States Court of 
Appeals for Veterans Claims (Court).  

3.  In June 1997, the Court vacated the Board's July 1996 
decision, and following additional development by the RO, a 
Board decision dated in August 1999 granted service 
connection for multiple sclerosis.  

4.  The Board's August 1999 decision resulted in past-due 
benefits being payable to the veteran for the period between 
September 14, 1992 and August 31, 1999 for the grant of 
service connection for multiple sclerosis and the assignment 
of a combined 60 percent evaluation.


CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits by the VA pursuant to the terms of the September 7, 
1996, attorney fee agreement for service connection for 
multiple sclerosis and the assignment of a combined 60 
percent evaluation for the period of time between September 
14, 1992, and August 31, 1999, have been met.  38 U.S.C.A. § 
5904 (West 1991 & Supp. 1999); 38 C.F.R. § 20.609 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The criteria and requirements for payment of attorney fees by 
the VA from past-due benefits is contained in 38 U.S.C.A. 
§ 5904 and 38 C.F.R. § 20.609.  In order to be able to charge 
a fee there must be:  (1) A final decision promulgated by the 
Board, (2) a notice of disagreement pertaining to that 
decision dated on or after November 18, 1988, and (3) the 
retention of counsel not later than one year after the date 
of the Board's decision.  The statute specifically provides 
that, "A fee may not be charged, allowed, or paid for 
services of agents and attorneys with respect to services 
provided before the date on which the Board of Veterans' 
Appeals first makes a final decision in the case.  Such a fee 
may be charged, allowed, or paid in the case of services 
provided after such date only if an agent or attorney is 
retained with respect to such case before the end of the 
one-year period beginning on that date."  38 U.S.C.A. 
§ 5904(c)(1).  However, the statute also provides that: "The 
limitation in the preceding sentence does not apply to 
service provided with respect to proceedings before a 
court."

In the case of In re Fee Agreement of Mason, __ Vet. App. __, 
No. 96-1663 (Oct 6, 1999) the Court noted that 38 U.S.C.A. 
§ 5904(d) authorizes the Secretary to pay directly to an 
attorney 20 percent of the total amount of any past-due 
benefits awarded to a veteran on the basis of the claim where 
the veteran and the attorney entered into a qualifying fee 
agreement for representation before the Court.  "A 
qualifying fee agreement must specify that the total fee 
payable under the agreement (1) may not exceed 20% of past-
due benefits, (2) is contingent on a favorable resolution of 
the matter, and (3) will be paid directly to the attorney by 
the Secretary from the past-due benefits awarded on the basis 
of the underlying claim.  See 38 U.S.C. § 5904(d)(1), (2)."  
In re Fee Agreement of Mason, slip op. at 8.  The Court 
concluded that, "where an attorney successfully represents a 
VA claimant before this Court and has filed a qualifying 
attorney-client fee agreement which directs payment by the 
Secretary from an award of past-due benefits awarded on the 
basis of the claim filed with VA, the Secretary is obligated 
to pay directly to the attorney 20% of the past-due benefits 
awarded on the basis of the claim or application for benefits 
underlying the issues successfully appealed to this Court.  
Id., slip op. at 9 (emphasis in original).  In other words, 
the limitations in section 5904(c)(1) do not apply.

In this case, the Board issued decisions in December 1978, 
December 1986 and July 1996, denying entitlement to service 
connection for multiple sclerosis.  Thereafter, the veteran 
and his attorney entered into a qualifying attorney fee 
agreement to represent him in his claim for VA benefits 
denied in the July 1996 Board decision.  At that time, the 
veteran was appealing the denial of his claim of entitlement 
to service connection for multiple sclerosis to the Court.  

In June 1997, the Court issued an Order vacating the Board 
decision and remanding the matter of entitlement to service 
connection for multiple sclerosis to the Board for additional 
action.  The Board then remanded the case to the RO, and 
following additional development, on August 13, 1999, the 
Board issued a decision granting service connection for 
multiple sclerosis.  Accordingly, in an August 31, 1999, 
rating decision, the RO effectuated the Board's August 1999 
decision.  In doing so, the RO granted a 20 percent 
disability rating for multiple sclerosis with weakness of 
right lower extremity, a 20 percent disability rating for 
weakness of the left lower extremity secondary to multiple 
sclerosis, a 20 percent disability rating for decreased 
visual acuity secondary to multiple sclerosis, a 10 percent 
disability rating for urine incontinence secondary to 
multiple sclerosis, and a noncompensable rating for erectile 
dysfunction secondary to multiple sclerosis.  The combined 
disability rating for multiple sclerosis-related disabilities 
was 60 percent, effective from September 14, 1992.  

A September 14, 1999, letter to the veteran and his attorney 
indicated that past-due benefits had been computed as 
$67,742.00, and that 20 percent of that amount or $13,548.40, 
representing the maximum past-due benefits allowable for 
attorney fees, was being withheld from the veteran pending a 
determination by the Board regarding the award of attorney 
fees in this case.  The Board finds this award to be 
presumptively reasonable in fact as it is noted to represent 
no more than 20 percent of the past-due benefits.  See 
38 C.F.R. § 20.609(f).  

Based on this evidence and sequence of events, and the 
veteran's successful appeal to the Court, the requirements 
for payment of attorney fees from past-due benefits have been 
met.  Accordingly, attorney fees are payable in the amount of 
20 percent of past-due benefits for the period between 
September 12, 1992 and August 31, 1999 for the grant of 
service connection for multiple sclerosis and the assignment 
of a combined 60 percent evaluation.  

As to the inclusive dates of payment, the Board notes that 
the effective date of the award is September 14, 1992, the 
Board decision granting benefits is August 13, 1999, and the 
rating decision effectuating the grant and assigning a 
compensable rating is August 31, 1999.  The award of attorney 
fees based on past-due benefits for the grant of disability 
benefits are payable to the veteran's attorney for the period 
of time from September 14, 1992, to August 31, 1999.  See 38 
C.F.R. § 20.609(h)(3)(i) (1999).  Payment of monetary 
benefits based, as here, on an award of service connection 
may not be made for any period prior to the first day of the 
calendar month following the month in which the award became 
effective.  See 38 U.S.C.A. § 5111(a) (West 1991); 38 C.F.R. 
§ 3.31 (1999).  Hence, the actual payment of monetary 
benefits was effective from October 1, 1992, as the veteran 
and his attorney were advised by correspondence from the RO 
dated in September 1999.  

One last point, in a letter to the veteran dated in March 
1998 the veteran's attorney represented that he had been paid 
$2,827 pursuant to the Equal Access to Justice Act (EAJA) 
based on work performed on appeal to the Court.  With respect 
to the attorney's EAJA, the issue of the relationship between 
fees awarded pursuant to 38 U.S.C.A. § 5904(d) (West 1991) 
and pursuant to EAJA has been addressed by the VA's General 
Counsel.  See VAOGCPREC 12-97, 62 Fed. Reg. 37952 (Jul. 15, 
1997).  In that opinion the General Counsel concluded that 
§ 506(c) of the Federal Courts Administration Act of 1992 
(FCAA), Pub. L. No. 102-575 (Oct. 29, 1992) provides that, 
where a claimant's attorney received fees for the same work 
under both 38 U.S.C.A. § 5904 and 28 U.S.C.A § 2414, "the 
claimant's attorney refunds to the claimant the smaller of 
the fee."  The attorney must keep only the larger of the fees 
recovered, and must refund the amount of the smaller fee to 
the claimant (in this case, the veteran) in accordance with 
§ 506(c) of the FCAA.  

In this regard, the Board notes that in the March 1998 letter 
the veteran's attorney represented to the veteran that if 
back benefits were awarded that "I will reimburse this money 
to you."  The Board has no doubt that the veteran's attorney 
will proceed as represented in his March 1998 letter. 


ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established, and the attorney should be paid 20 
percent of the veteran's past-due benefits awarded the 
veteran for the grant of service connection for multiple 
sclerosis and the assignment of a combined 60 percent 
evaluation from the effective date of September 14, 1992, to 
August 31, 1999.



		
	RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals

 


